DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 02/18/2021.
	Claims 1-20 are pending and examined.

Claim 1 recites “into a desired version for the remote database and the installed version”. The “and the installed version” appears to be redundant. Applicant is advised to remove it.
	
Response to Arguments
Applicant’s arguments filed on 02/18/2021 have been fully considered but they are moot in light of new grounds of rejection with a new reference (Waldin) applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US PGPUB 2018/0173723) hereinafter Pfeifle, in view of Waldin et al. (US PGPUB 7185332) hereinafter Waldin.

Per claim 1, Pfeifle discloses “a method comprising: determining an installed version for a remote database stored on a vehicle computer; identifying an incremental update for the remote database, wherein the incremental update can provide a desired version for the remote database; providing the incremental update to the vehicle computer; and updating the remote database with the incremental update” (paragraphs [0002][0003]; updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Fig. 12, paragraphs [0027][0078]-[0085][0098]; retrieving and determine an older version of a file (installed version), generate a patch file (incremental update) which contains differences between the new version (desired version) and the installed version; transmitting the patch file to the mobile device, and applying the patch file to generate the new version of the file).
While Pfeifle discloses updating database on a vehicle computer, Pfeifle does not explicitly teach the vehicle is an aircraft. However, a person skilled in the art would recognize an aircraft is a type of vehicle (for example as evidence, see Shipley, US PGPUB 2017/0046962 (paragraphs [0008][0009][0083][0342]; communication with airline servers about vehicle/aircraft operations; to update operational plan of the aircraft)). Therefore, it would have been obvious to apply Pfeifle’s method of updating database to update database on an aircraft, to increase the versatility and usability of Pfeifle’s invention.
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update contains instructions that specify operations to be made directly by the vehicle computer to change the installed version into a desired version for the remote database”. Waldin suggests the above (claim 4, column 4, line 30-60; a server creating an incremental update file to provide to a remote client, the incremental update file contains executable instructions that allow a remote client to transform a program from version A to 

Per claim 2, Pfeifle further suggests “installing the remote database without physical intervention of human personnel” (paragraph [0078]; perform the patching process based on a user input or based on a predefined schedule). 

Per claim 3, Pfeifle further suggests “the remote database is a loadable database to an avionics unit” (paragraphs [0002][0003]; updating a map database used for vehicle navigation; it would have been obvious the vehicle can be an aircraft).

Per claim 4, Pfeifle further suggests “the loadable database is one of: an airlines operation control database; a database associated with a flight management computer; and a navigational database” (paragraphs [0002][0003]; updating a map database used for vehicle navigation).

Per claim 6, Pfeifle further suggests “wherein providing the incremental update to the vehicle computer comprises directly transmitting the incremental update to the vehicle computer” (paragraphs [0027][0049][0050]; transmitting the patch to mobile device via a network).

the incremental update is provided to the vehicle computer through an intermediating device” (paragraph [0050]; providing the patch to the mobile device via an intermediate hardware component).

Per claim 8, Pfeifle further suggests “performing an integrity check and validation on the updated remote database” (paragraph [0085]; performing an integrity check, parity check on the updated navigation database).

Per claim 9, Pfeifle further suggests “wherein providing the incremental update to the vehicle computer further comprises providing to the vehicle computer at least one of: integrity check information; security data; and verification information” (paragraph [0085]; performing an integrity check, parity check on the updated navigation database; it would have been obvious the mobile device must be provided with integrity check information in order to perform an integrity check on the updated navigation database).

Per claim 10, Pfeifle further suggests “further comprising performing an integrity check, compatibility check, validation that a configuration of the update remote database is correct, and verification on the incremental update” (paragraph [0085]; performing an integrity check, parity check on the updated navigation database; testing the updated navigation database; it would have been obvious testing of the updated navigation database ensures its compatibility and its configuration are correct).

Per claim 11, Pfeifle discloses “a system comprising: a memory unit having a database stored thereon; and a processing unit that executes computer executable instructions, the computer executable instructions directing the processing unit to: receive an incremental update for the database from an operations control center through a communications channel, wherein the system is remotely-located from the operations control center and the incremental update can provide a desired version for the database; and update the database with the incremental update” (paragraphs [0002][0003]; updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Fig. 12, paragraphs [0027][0078]-[0085][0098]; a processor and memory to store database; retrieving and determine an older version of a file (installed version), generate a patch file (incremental update) which contains differences between the new version (desired version) and the installed version; transmitting the patch file to the mobile device, and applying the patch file to generate the new version of the file).
While Pfeifle discloses a server (operation control center) updating database on a vehicle computer, Pfeifle does not explicitly teach the operation control center is an airline operation control center. However, a person skilled in the art would recognize an aircraft is a type of vehicle (for example as evidence, see Shipley, US PGPUB 2017/0046962 (paragraphs [0008][0009][0083][0342]; communication with airline servers about vehicle/aircraft operations; to update operational plan of the aircraft)), which makes the server an airline operation control center (i.e. providing latest navigation database update for a navigation database in an aircraft). Therefore, it would have been obvious to apply Pfeifle’s method of updating database to update database on an aircraft (an airline operation control center providing updates to an aircraft), to increase the versatility and usability of Pfeifle’s invention.
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update contains instructions that specify operations to be made directly by the vehicle computer to change a current version of the database into a desired version for the database, update the database with the incremental update by performing the operations specified in the incremental update”. Waldin suggests the above (claim 4, column 4, line 30-60; a server creating an incremental update file to provide to a remote client, the incremental update file contains executable instructions that allow a remote client to transform a program from version A to version B on the remote client; the file to be updated may be a database file). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle and Waldin to incorporate Waldin’s delta incremental patching method to update vehicle database in Pfeifle, as this method reduces bandwidth during the update process (transmitting only the differential file is faster than transmitting the entire new version of the file)).

Per claim 13, Pfeifle further suggests “wherein the update of the database is performed without physical intervention of human personnel” (paragraph [0078]; perform the patching process based on a user input or based on a predefined schedule). 

Per claim 15, Pfeifle further suggests “wherein the processing unit receives the incremental update directly from the remote operations control center through the communications channel” (paragraphs [0027][0049][0050]; transmitting the patch to mobile device via a network).

Per claim 16, Pfeifle further suggests “wherein the processing unit is able to receive the incremental update from an intermediating device through the communication channel” (paragraph [0050]; providing the patch to the mobile device by a network via an intermediate hardware component).

wherein the incremental update is provided to the vehicle computer through an intermediating device” (paragraph [0050]; providing the patch to the mobile device by a network via an intermediate hardware component).

Per claim 18, Pfeifle further suggests “wherein the processing unit is further configured to perform an integrity check and/or validation on at least one of: the updated database; and the incremental update” (paragraph [0085]; performing an integrity check, parity check on the updated navigation database).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Waldin, in view of Srinivasan et al. (US PGPUB 2018/0121188) hereinafter Srinivasan.

Per claim 5, Pfeifle does not explicitly teach “determining a safe state to install the incremental update in the remote database”. However, Srinivasan suggests the above (claim 1; after determining a vehicle is in a safe state, perform a software update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Waldin and Srinivasan to determine a vehicle is in a safe state before installing an update to its database, this would ensure the updating process does not interfere with the operation of the vehicle.

Per claim 14, Pfeifle does not explicitly teach “monitor a state for the system; determine that the state is a safe state; and update the database when the state is the safe state”. However, Srinivasan suggests the above (claim 1; after determining a vehicle is in a safe state, perform a software update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Waldin and Srinivasan to determine a vehicle is in .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Waldin, in view of Zheng et al. (US PGPUB 2014/0237462) hereinafter Zheng.

Per claim 12, Pfeifle does not explicitly teach “handle a request for identification information of the database from the remote operations control center; acquire the identification information of the database; and transmit the identification information of the database to the remote operations control center”. However, Zheng suggests the above (claims 1, 4; a server sends a request to a mobile device for software version information (identification information), the mobile device determines the software version information and transmits the software version information to the server, the server provides a software update based on the software version information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Waldin and Zheng to request identification information of database on a vehicle from a remote operations control center, and to transmit the identification information to the remote operations control center, so the remote operations control center can prepare a corrected update for the database based on the provided identification information.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Waldin, in view of Jha et al. (US PGPUB 2008/0163192) hereinafter Jha.

Per claim 19, Pfeifle does not explicitly teach “wherein the processing unit transmits an indication that the database was updated correctly to the operations control center upon successful completion of the incremental update”. However, Jha suggests the above (paragraphs [0033][0061][0062]; determine if a software update was successful on a client, then report the status to a server). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Waldin and Jha to report to the operations control center the success of a database update, so the operations control center can track the status of the vehicle, and resend the update if the status is “failure”.

Per claim 20, Pfeifle discloses “a system comprising: an operations control center; a remote vehicle in communication with the operations control center, the remote vehicle comprising a vehicle computer that comprises: a memory unit having a database stored thereon, wherein the database is managed by an organization associated with the operations control center” (paragraphs [0002][0003]; in a first embodiment, updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Figs. 4, 11; communication between the mobile device and a server (operations control center); the server of the map developer manages updating of the map database in a vehicle); “and a processing unit that executes computer executable instructions, the computer executable instructions directing the processing unit to: acquire identification information of the database for transmission to the operations control center; receive an incremental update for the database directly from the operations control center through a communications channel, wherein the incremental update can provide a desired version for the database; update the database with the incremental update; perform an integrity check on one or more of the updated database and the incremental update; wherein the operations control center creates the incremental update based on the identification information received from the remote vehicle” (Figs. 4, 11 and 12, paragraphs [0027][0078]-[0085][0098]; a processor and memory to store database, in another embodiment, retrieving and determine an older version of a file (i.e. acquiring an installed version of a 
While Pfeifle discloses a server (operation control center) updating database on a vehicle computer, Pfeifle does not explicitly teach the operation control center is an airline operation control center. However, a person skilled in the art would recognize an aircraft is a type of vehicle (for example as evidence, see Shipley, US PGPUB 2017/0046962 (paragraphs [0008][0009][0083][0342]; communication with airline servers about vehicle/aircraft operations; to update operational plan of the aircraft)), which makes the server an airline operation control center (i.e. providing latest navigation database update for a navigation database in an aircraft). Therefore, it would have been obvious to apply Pfeifle’s method of updating database to update database on an aircraft (an airline operation control center providing updates to an aircraft), to increase the versatility and usability of Pfeifle’s invention.
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update contains instructions that specify operations to be made directly by the vehicle computer to change a current version of the database into a desired version for the database”. Waldin suggests the above (claim 4, column 4, line 30-60; a server creating an incremental update file to provide to a remote client, the incremental update file contains executable instructions that allow a remote client to transform a program from version A to version B on the remote client; the file to be updated may be a database file). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle and Waldin to incorporate Waldin’s delta incremental patching method to update vehicle database in Pfeifle, 
Pfeifle does not explicitly teach “provide a report of the status of the database update for transmission to the operations control center”. However, Jha suggests the above (paragraphs [0033][0061][0062]; determine if a software update was successful on a client, then report the status to a server). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Waldin and Jha to report to the operations control center the success of a database update, so the operations control center can track the status of the vehicle, and resend the update if the status is “failure”.         

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                              

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193